J-S62001-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

PAUL WILLIAM BEATTY,

                            Appellant                 No. 1240 WDA 2014


                   Appeal from the PCRA Order July 23, 2014
               in the Court of Common Pleas of Venango County
               Criminal Division at No.: CP-61-CR-0000666-2010


BEFORE: GANTMAN, P.J., JENKINS, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                           FILED DECEMBER 1, 2015

        Appellant appeals pro se from the order denying his first petition filed

pursuant to the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-

9546.1 We affirm.


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  Appellant purports to appeal from the June 30, 2014 order notifying him of
the court’s intent to deny his PCRA petition.       (See Notice of Appeal,
7/21/14). However, the appeal properly lies from the final order denying
the petition. See Commonwealth v. Harris, 32 A.3d 243, 248 (Pa. 2011);
see also Pa.R.A.P. 341(a). In spite of the premature filing, we may review
this matter because a final order has been entered. See Commonwealth
v. Tillery, 611 A.2d 1245, 1247 (Pa. Super. 1992), appeal denied, 616 A.2d
984 (Pa. 1992) (reviewing premature appeal where final order entered
thereafter); see also Pa.R.A.P. 905(a)(5) (“A notice of appeal filed after the
announcement of a determination but before the entry of an appealable
order shall be treated as filed after such entry and on the day thereof.”).
We have amended the caption accordingly.
J-S62001-15



       On August 16, 2011, a jury convicted Appellant of rape of a child,

indecent assault of a child under thirteen years of age, endangering the

welfare of a child, and corruption of minors.2 On January 5, 2012, the court

sentenced Appellant to an aggregate term of not less than fifteen nor more

than thirty years’ incarceration.          On June 12, 2012, the court denied

Appellant’s post-sentence motion.              This Court affirmed his judgment of

sentence on October 28, 2013. (See Commonwealth v. Beatty, 87 A.3d

895 (Pa. Super. 2013) (unpublished memorandum)). Appellant did not file a

petition for allowance of appeal with our Supreme Court.

       On January 22, 2014, Appellant filed a pro se first PCRA petition.

Appointed counsel filed a Turner/Finley3 no merit letter and motion to

withdraw as counsel on February 27, 2014.              On June 30, 2014, the PCRA

court granted counsel’s motion to withdraw and provided notice to Appellant

of its intent to dismiss the PCRA petition. See Pa.R.Crim.P. 907. On July

21, 2014, Appellant filed a premature notice of appeal. On July 23, 2014,

the PCRA court dismissed Appellant’s petition and ordered him to file a

statement of errors complained of on appeal. See Pa.R.A.P. 1925(b). On

September 12, 2014, the court filed a Rule 1925(a) opinion in which it noted


____________________________________________


2
  18 Pa.C.S.A. §§ 3121(c), 3126(a)(7), 4304(a)(1)(b), and 6301(a)(1),
respectively.
3
  Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth
v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).



                                           -2-
J-S62001-15



that Appellant failed to file a Rule 1925(b) statement.     (See PCRA Court

Opinion, 9/12/14, at 1); see also Pa.R.A.P. 1925(a).4

       Appellant raises one issue for this Court’s review: “Did [PCRA] [c]ourt

error (sic) by applying (sic) the Appellant had no merit?” (Appellant’s Brief,

at unnumbered page 5). Appellant’s issue is waived.

              Our jurisprudence is clear and well-settled, and firmly
       establishes that: Rule 1925(b) sets out a simple bright-line rule,
       which obligates an appellant to file and serve a Rule 1925(b)
       statement, when so ordered; any issues not raised in a Rule
       1925(b) statement will be deemed waived; the courts lack the
       authority to countenance deviations from the Rule’s terms; the
       Rule’s provisions are not subject to ad hoc exceptions or
       selective enforcement; appellants and their counsel are
       responsible for complying with the Rule’s requirements[.] . . .
       We yet again repeat the principle . . . that must be applied
       here: [I]n order to preserve their claims for appellate review,
       [a]ppellants must comply whenever the trial court orders them
       to file a Statement of Matters Complained of on Appeal pursuant
       to Pa.R.A.P. 1925. Any issues not raised in a Pa.R.A.P. 1925(b)
       statement will be deemed waived.

Commonwealth v. Hill, 16 A.3d 484, 494 (Pa. 2011) (citation and

quotation marks omitted); see also Commonwealth v. Elia, 83 A.3d 254,

263 (Pa. Super. 2013), appeal denied, 94 A.3d 1007 (Pa. 2014) (waiving

and declining to review Appellant’s claim for failure to include it in Rule

1925(b) statement).


____________________________________________


4
  On August 10, 2015, the Commonwealth filed a motion to dismiss the
appeal, which this Court denied per curiam without prejudice to the
Commonwealth’s raising of the issue before the merits panel.



                                           -3-
J-S62001-15


       Here, Appellant failed to file a court-ordered Rule 1925(b) statement.

It has long been recognized that, “[a]lthough this Court is willing to construe

liberally materials filed by a pro se litigant, pro se status generally confers

no special benefit upon an appellant.            Accordingly, a pro se litigant must

comply with the procedural rules set forth in the Pennsylvania Rules of the

Court.” Commonwealth v. Postie, 110 A.3d 1034, 1041 n.8 (Pa. Super.

2015) (citation omitted). Therefore, because Appellant failed to file a Rule

1925(b) statement, his issue is waived.5

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/01/2015




____________________________________________


5
   Moreover, even if we were permitted to review Appellant’s arguments, to
the extent we can decipher them, they would not merit relief. Specifically,
Appellant waived some of them when he waived his right to challenge the
effectiveness of counsel in a PCRA petition, some are not cognizable PCRA
challenges that should have been raised in a direct appeal, and others just
lack merit. (See Appellant’s Brief, at unnumbered pages 6-16; Amended
Argument, at 1-17). Therefore, even if we were to conduct a full review,
Appellant’s claims would not merit relief.



                                           -4-